Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 01/13/2021 with respect to claims 1, 9 and 15 have been considered but are moot because the arguments do not apply to Khalaf (US 5971345) being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US 5971345), hereinafter Khalaf, in view of in view of Kreitzberg et al (US 7659865 of record), hereinafter Kreitzberg.

Regarding claim 1,
Khalaf discloses a mount (a mounting frame 36, Fig 1; col 3, lines 19-26) for an antenna (an antenna 53, Fig 1), comprising:
a plurality of horizontal members (a plurality of horizontal members 38 and 40, Fig 1); and
a plurality of vertical members (a plurality of vertical members 46, 48, 42, 50 and 52, Fig 1) interconnected with the horizontal members, the vertical members configured and arranged for mounting of at least one antenna,
CS, Fig 1).
Khalaf does not teach the circular cross section CCS reduces drag under wind load.
	However, Kreitzberg teaches a mount (a fast set antenna frame FSFANT, Fig 8), comprising:
a plurality of horizontal members (a plurality of horizontal members 11, 13, 21, 22, 31 and 32, Fig 8); and
a plurality of vertical members (a plurality of vertical members 12, 14, 23, 25, 33 and 35, Fig 8) interconnected with the horizontal members;
wherein at least one of the vertical members has a cross-section (a circular cross section CCS, Fig 8; col 3, lines 19-21 and 62-64) that reduces drag under wind load.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of vertical members having a cross-section that reducing drag under wind load in Khalaf, as taught by Kreitzberg, in order to mount an antenna to a tower structure in a safe, efficient and secure way.

[AltContent: textbox (CCS)][AltContent: arrow][AltContent: arrow][AltContent: textbox (36)][AltContent: textbox (Khalaf (US 5971345))]
    PNG
    media_image1.png
    930
    813
    media_image1.png
    Greyscale






[AltContent: textbox (Kreitzberg (US 7659865))][AltContent: arrow][AltContent: textbox (CCS)][AltContent: arrow][AltContent: textbox (CCS)][AltContent: arrow][AltContent: textbox (35CV)][AltContent: arrow][AltContent: textbox (14)][AltContent: arrow][AltContent: textbox (25CV)][AltContent: arrow][AltContent: textbox (12)][AltContent: arrow][AltContent: textbox (13)][AltContent: arrow][AltContent: textbox (11)][AltContent: arrow][AltContent: textbox (FSFANT)][AltContent: arrow][AltContent: textbox (22)][AltContent: arrow][AltContent: textbox (21)][AltContent: arrow][AltContent: textbox (32)][AltContent: textbox (31)][AltContent: arrow]
    PNG
    media_image2.png
    635
    615
    media_image2.png
    Greyscale


Regarding claim 4,
Khalaf in view of Kreitzberg as modified discloses the claimed invention, as discussed in claim 1.
Kreitzberg teaches at least one of the horizontal members (Fig 8, col 3, lines 19-21 and 62-64) has a cross-section that reduces drag under wind load.

Regarding claim 15,

a plurality of horizontal members (a plurality of horizontal members 38 and 40, Fig 1);
a plurality of vertical members (a plurality of vertical members 46, 48, 42, 50 and 52, Fig 1) interconnected with the horizontal members, the vertical members configured and arranged for mounting of at least one antenna;
wherein at least one of the horizontal members is movable (by using U-bolts 60, Fig 4) relative to the vertical members.
Khalaf does not teach the movement the at least one of the horizontal members varying drag and/or lift due to wind load.
However, Kreitzberg teaches a mount (a fast set antenna frame FSFANT, Fig 8), comprising:
a plurality of horizontal members (a plurality of horizontal members 11, 13, 21, 22, 31 and 32, Fig 8); and
a plurality of vertical members (a plurality of vertical members 12, 14, 23, 25, 33 and 35, Fig 8) interconnected with the horizontal members;
wherein at least one of the horizontal members has a cross-section (a circular cross section CCS, Fig 8; col 3, lines 19-21 and 62-64) that reduces drag under wind load.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of horizontal members being movable relative to vertical members, wherein the at least one of the horizontal members having a cross-section reducing drag under wind load, such movement varying drag and/or lift due to wind load in Khalaf, as taught by Kreitzberg, in order to mount an antenna to a tower structure in a safe, efficient and secure way.




Claims 3, 5-6, 8-9, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US 5971345), hereinafter Khalaf, in view of in view of Kreitzberg et al (US 7659865 of record), hereinafter Kreitzberg, and Elsbernd (US 4405928 of record), hereinafter Elsbernd.

Regarding claim 3,
Khalaf in view of Kreitzberg as modified discloses the claimed invention, as discussed in claim 1.
Khalaf as modified does not teach the at least one vertical member has an airfoil or fusiform cross-section.
	However, Elsbernd teaches a circular cross section CCS of a member (Fig 2a) can be a fusiform cross section (Fig 3; col 2, lines 55-68; col 3, lines 1-19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a vertical member having an airfoil or fusiform cross-section in Kreitzberg as modified, as taught by Elsbernd, in order to provide an improvement in a tower mounted antenna which reduces the wind loading thereof.


[AltContent: textbox (Member)][AltContent: arrow][AltContent: textbox (Lift)][AltContent: arrow][AltContent: arrow][AltContent: textbox (CCS)][AltContent: textbox (Elsbernd (US 4405928))]
    PNG
    media_image3.png
    601
    660
    media_image3.png
    Greyscale


Regarding claim 5,
Khalaf in view of Kreitzberg as modified discloses the claimed invention, as discussed in claim 4.
Khalaf as modified does not teach the at least one horizontal member has an airfoil or a fusiform cross-section.
However, Elsbernd teaches a circular cross section CCS of a member (Fig 2a) can be an airfoil or fusiform cross section (Fig 3; col 3, lines 6-19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one horizontal 

Regarding claim 6,
Khalaf in view of Kreitzberg as modified discloses the claimed invention, as discussed in claim 4.
Khalaf as modified does not teach the at least one horizontal member has a surface textured to provide lift under wind load.
However, Elsbernd teaches a circular cross section CCS of a member (Fig 2a) can be a fusiform cross section (Fig 3; col 3, lines 6-19) that provides lift under wind load (a lift due to a curved upper surface and a flat lower surface, Fig 3). Elsbernd does not explicitly teach a surface textured. However, it’s well known in the art that a surface finish naturally has a texture. Therefore, it would have been obvious to a person of ordinary skill in the art to consider the curved upper surface and the flat lower surface of the member in Fig 3 has a surface texture.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one horizontal member having a surface textured to provide lift under wind load in Kreitzberg as modified, as taught by Elsbernd, in order to provide an improvement in a tower mounted antenna which reduces the wind loading thereof.

Regarding claim 8,
Khalaf in view of Kreitzberg and Elsbernd discloses the claimed invention, as discussed in claim 6.
Elsbernd the textured surface of the horizontal member is an upper surface of the horizontal member (Fig 3).

Regarding claim 9,
Khalaf discloses a mount (a mounting frame 36, Fig 1; col 3, lines 19-26) for an antenna (an antenna 53, Fig 1), comprising:

a plurality of vertical members (a plurality of vertical members 46, 48, 42, 50 and 52, Fig 1) interconnected with the horizontal members, the vertical members configured and arranged for mounting of at least one antenna;
Khalaf does not teach at least one of the horizontal members has a cross-section that reduces drag under wind load.
However, Kreitzberg teaches a mount (a fast set antenna frame FSFANT, Fig 8), comprising:
a plurality of horizontal members (a plurality of horizontal members 11, 13, 21, 22, 31 and 32, Fig 8), wherein at least one of the horizontal members has a cross-section (a circular cross section CCS, Fig 8; col 3, lines 19-21 and 62-64) that reduces drag under wind load; and
a plurality of vertical members (a plurality of vertical members 12, 14, 23, 25, 33 and 35, Fig 8) interconnected with the horizontal members.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one of horizontal members having a cross-section that reducing drag under wind load in Khalaf, as taught by Kreitzberg, in order to mount an antenna to a tower structure in a safe, efficient and secure way.

Khalaf as modified does not teach at least one of the horizontal members is configured to provide lift under wind load, the at least one horizontal member having a cross-sectional shape selected from the group consisting of: an airfoil, fusiform, and biconvex.
However, Elsbernd teaches a circular cross section CCS of a member (Fig 2a) can be an airfoil or fusiform cross section (Fig 3; col 3, lines 6-19), configured to provide lift (a lift due to a curved upper surface and a flat lower surface, Fig 3) under wind load, and having a cross-sectional shape selected from the group consisting of: an airfoil, fusiform, and biconvex (Fig 3).


Regarding claim 12,
Khalaf in view of Kreitzberg and Elsbernd discloses the claimed invention, as discussed in claim 9.
Khalaf as modified does not explicitly teach the at least one horizontal member has a surface textured to provide lift under wind load.
However, it’s well known in the art that a surface finish naturally has a texture. Therefore, it would have been obvious to a person of ordinary skill in the art to consider the curved upper surface and the flat lower surface of the member in Fig 3 of Elsbernd has a surface texture.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one horizontal member having a surface textured to provide lift under wind load in Khalaf as modified, in order to provide an improvement in a tower mounted antenna which reduces the wind loading thereof.

Regarding claim 14,
Khalaf in view of Kreitzberg and Elsbernd discloses the claimed invention, as discussed in claim 9.
Khalaf as modified does not explicitly teach the at least one horizontal member includes a movable member that can be moved to a position in which it increases lift on the horizontal member under wind load.


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one horizontal member including a movable member that can be moved to a position in which it increases lift on the horizontal member under wind load in Khalaf as modified, in order to provide an improvement in a tower mounted antenna which reduces the wind loading thereof.

Regarding claim 16,
Khalaf in view of Kreitzberg as modified discloses the claimed invention, as discussed in claim 15.
Khalaf as modified does not teach the at least one horizontal member has a cross-sectional shape that provides lift under wind load.
However, Elsbernd teaches a circular cross section CCS of a member (Fig 2a) can be an airfoil or fusiform cross section (Fig 3; col 3, lines 6-19), configured to provide lift (a lift due to a curved upper surface and a flat lower surface, Fig 3) under wind load.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one horizontal member having a cross-sectional shape that provides lift under wind load in Khalaf as modified, as taught by Elsbernd, in order to provide an improvement in a tower mounted antenna which reduces the wind loading thereof.

Regarding claim 17,
Khalaf in view of Kreitzberg as modified discloses the claimed invention, as discussed in claim 15.
Khalaf as modified does not teach the at least one horizontal member has a surface textured to provide fife lift under wind load.
However, Elsbernd teaches a circular cross section CCS of a member (Fig 2a) can be an airfoil or fusiform cross section (Fig 3; col 3, lines 6-19), configured to provide 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one horizontal member having a surface textured to provide fife lift under wind load in Khalaf as modified, as taught by Elsbernd, in order to provide an improvement in a tower mounted antenna which reduces the wind loading thereof.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khalaf (US 5971345), hereinafter Khalaf, in view of in view of Kreitzberg et al (US 7659865 of record), hereinafter Kreitzberg, and Wild (US 3940771 of record), hereinafter Wild.

Regarding claim 18,
Khalaf in view of Kreitzberg discloses the claimed invention, as discussed in claim 15.
Khalaf as modified does not teach a controller configured to move the at least horizontal member responsive to environmental conditions.
However, Wild teaches a mount (a base 10, Fig 3) comprising a controller (a controller, col 2, lines 59-62) configured to move the horizontal member responsive to environmental conditions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a controller configured to move a horizontal member responsive to environmental conditions in Khalaf as modified, as taught by Elsbernd, in order to provide improvements resulting in reduced wind load.


Allowable Subject Matter
Claims 7 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 7, the pertinent prior art does not adequately teach or suggest the claimed features “the textured surface of the at least one horizontal member comprises dimples”.
Regarding dependent claim 13, the pertinent prior art does not adequately teach or suggest the claimed features “the textured surface comprises dimples”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI V TRAN/Primary Examiner, Art Unit 2845